Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application EP 18208109.1 11/23/2018. 

Election/Restrictions
Applicant’s election of the species 3-aminopropan-1-thiol (claim 7), in the reply filed on 11/4/20 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  The requirement is deemed proper and is therefore made FINAL.  
Claims 1-3 and 6-8 are examined herein insofar as they read on the elected invention and species.

Claim Objections
Claim 1 is objected to because of the following informalities:  the proviso uses a parenthetical statement, “2-(3aminopropyl)aminoethyl phosphorothioate (amifostine)”, and the claims are not an appropriate venue for multiple descriptions or additional clarification that should be properly covered in the specification.  Appropriate correction is required, the Examiner recommends utilizing “amifostine” for consistency within the claims.

Claim 1 is objected to because of the following informalities:  the compound “2-(3aminopropyl)aminoethyl phosphorothioate” is missing a hyphen, and should properly be “2-(3-aminopropyl)aminoethyl phosphorothioate” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Devereux et al. (Graham Devereux, Sandra Steele, Kairen Griffiths, Edward Devlin, Douglas Fraser-Pitt, Seonaidh Cotton, John Norrie, Henry Chrystyn, Deborah O'Neil, An Open-Label Investigation of the Pharmacokinetics and Tolerability of Oral Cysteamine in Adults with Cystic Fibrosis, Clin Drug lnvestig (2016) 36:605-612; of record) in view of Zankel et al. (WO 2017/004485 A1).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Devereux et al. discloses the treatment of cystic fibrosis with cysteamine (i.e. a homolog of the instant species; shown below; see, for example, the title, abstract, and the whole document).  While the treatment with cysteamine appeared to have worked, it also precipitated adverse reactions and adverse events (see, for example, the abstract, 3.3 Tolerability on pp. 608 and 609, and the whole document).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Devereux et al. additionally comments “Further trials are required to establish the risk benefit ratio of cysteamine therapy in CF” (see, for example, pg. 605 right column) thus teaching that while the therapy appeared to be useful, the overall success thereof was not a foregone conclusion and further study was needed, which is indicative of the field in general, as well.
Devereux et al. does not specifically disclose the treatment of cystic fibrosis with the instantly claimed cysteamine homolog.
Zankel et al. discloses the development of cysteamine dioxygenase resistant (ADO) cysteamine analogs (see, for example, the title, abstract, and the whole document) for use in a variety of treatments including cystic fibrosis (see, for example, [0030], [0108], and claim 34) to provide beneficial treatments without the issues related to cysteamine.  For example, Zankel et al. teaches that “the sustained concentrations of 
Zankel et al. discloses the testing of a variety of compounds (i.e. preferred embodiments; see, for example, Table 4 starting on pg. 36) including the instantly claimed species (see, for example, compound 17329 on pg. 43) which showed useful activity (e.g. it showed reasonable cysteine depletion) and significantly reduced ADO metabolism compared to cysteamine (i.e. <25% for the instant species versus >75% for cysteamine/compound 1585; see, for example, the data for compound 17329 versus compound 17329 on pg. 43).
It would have been obvious to one of ordinary skill in the art at the time of filing to treat cystic fibrosis with the instantly claimed homolog of cysteamine.
One of ordinary skill would have been motivated to use the instantly claimed compound because the prior art discloses that the close homolog cysteamine is useful for such treatment, but has identified issues that would benefit from improvement, and Zankel et al. discloses testing compounds specifically towards this end including testing the instantly claimed compound.  The disclosure of Zankel et al. shown improvements in the instantly claimed compound versus cysteamine, and presents it as a preferred embodiment.  One of ordinary skill in the art would have tested the various compounds of Zankel et al., including the instantly claimed species, during the routine exploration of 
Moreover, as stated in the MPEP at §2144.06, “An express suggestion to substitute one equivalent compound or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Both the prior art cysteamine and the instantly claimed species have shown utility when tested in vitro, so it would have been obvious to one of ordinary skill to test the instantly claimed compound for the same treatment of cystic fibrosis.
Additionally, “Compounds differing by the successive addition of the same chemical group, e.g., by -CH2- groups, are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Absent any criticality, the simple addition of -CH2- groups to the known cysteamine would be prima facie obvious.

Conclusion
Claims 4 and 5 are withdrawn.  Claim 1 is objected to.  Claims 1-3 and 6-8 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627